Sutherland, J.
I question, whether the appeal by the defendant, Russell, ¡enables us regularly to review, the order appealed from. No fine was imposed on the defendant Russell.
But considering his appeal, as sufficient to authorize us to review the order, I am of the opinion, that it should be affirmed.
None of the members or officers of the board, except Russell, the president, and the plaintiff, may have been parties to the action, and that may have been, or may be a good reason, why the injunction should not have issued against the other officers and members of the board, or why it should, or might have been vacated on motion, by or in behalf of such other .officers or members, or any, or either of them; but this furnishes no excuse for the willful disregard of the injunction by the members fined, who were in part made parties to the injtmelion, and named in it, by the name or designation of “ officers and members of the New York Mining Stock Board.”
The order should be affirmed with costs.
Order affirmed.